     Case 3:18-cv-01837-MEM-SES Document 53 Filed 10/15/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JOHN CRAIG HAYNES                       :

                 Plaintiff              :   CIVIL ACTION NO. 3:18-1837

       v.                               :          (MANNION, D.J.)
                                                   (SCHWAB, M.J.)
JOHN WETZEL, et al.,                    :

                Defendants              :


                                   ORDER

      Presently before the court is the report and recommendation of

Magistrate Judge Susan E. Schwab (“Report”), (Doc. 51), which

recommends that the motion to dismiss, (Doc. 40), filed by the defendants

John Wetzel (“Wetzel”) and Lea Martin (“Martin”) be granted and that the

plaintiff John Craig Haynes’s (“Haynes”) amended complaint, (Doc. 34), be

dismissed with leave to file a second amended complaint. Despite the

Report’s recommendation that he be permitted leave to do so, Haynes filed

objections on September 16, 2020, seeking leave to file a second amended

complaint. (Doc. 52).

      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept
     Case 3:18-cv-01837-MEM-SES Document 53 Filed 10/15/20 Page 2 of 4




the recommendation.” Fed.R.Civ.P. 72(b) advisory committee notes; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469

(M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.

      The motion to dismiss that is the subject of Judge Schwab’s Report

was filed by Wetzel and Martin, although, in practical terms, it also pertains

to the two John Doe defendants. In his amended complaint, Haynes alleges

Eighth Amendment claims against Wetzel, Martin, and the John Does for

deliberate indifference to a serious medical need and for conditions of

confinement. Having reviewed the filings, this court agrees with Judge

Schwab that Haynes’s deliberate indifference claim fails because “Haynes

does not plead that the medical care he received was objectively

inadequate,” or that “the defendants disregarded any excessive risk to his

health or safety.” (Doc. 51, at 24). This court also agrees with Judge Schwab

that Haynes’s conditions of confinement claim fails because he has not

pleaded facts that can be construed “to show the personal involvement of

any defendants in the alleged misconduct,” or “how any condition or

                                    -2-
     Case 3:18-cv-01837-MEM-SES Document 53 Filed 10/15/20 Page 3 of 4




combination of conditions deprived him of a single, identifiable human need

. . . or . . . posed a substantial risk of serious harm.” (Doc. 51, at 28-29).

      Judge Schwab concludes with a recommendation that Haynes’

complaint be dismissed with leave to file a second amended complaint which

includes a “short and plain statement” of the claim pursuant to Federal Rule

of Civil Procedure 8(a)(2). (Doc. 51, at 29). In his objections, Haynes seeks

leave to amend his complaint; however, insofar as the Report recommends

that Haynes be granted leave to file a second amended complaint, his

objections are moot.

      Considering the foregoing, this court agrees with the sound reasoning,

which led Judge Schwab to recommend that the motion to dismiss be

granted and the amended complaint be dismissed.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) Judge Schwab’s Report, (Doc. 51), is ADOPTED IN ITS

         ENTIRETY;

      (2) Haynes’s     objections   to the    Report,    (Doc.   52),   are

         DISMISSED AS MOOT;

      (3) Wetzel and Martin’s motion to dismiss, (Doc. 40), is

         GRANTED and Haynes’s amended complaint, (Doc. 34), is

         DISMISSED;



                                       -3-
       Case 3:18-cv-01837-MEM-SES Document 53 Filed 10/15/20 Page 4 of 4




        (4) Haynes is GRANTED leave to file a second amended

             complaint on or before October 30, 2020; and

        (5) The case is REMANDED to Judge Schwab for further

             proceedings.

                                         s/   Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge
DATE: October 15, 2020
18-1837-03




                                      -4-
